DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 7/29/2022.  Claims 1, 3 and 7-24 are pending while claims 2 and 4-6 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,681,585 to Stagg et al. (Stagg).
In reference to claim 16, Stagg teaches a refrigerator (FIG. 1-6) comprising a cabinet (22, FIG. 1-6) including a liquid outlet (within dispenser 34, FIG. 1-6) configured to eject liquid (col 2, lines 53-55); a door (26, FIG. 1-6) connected to the cabinet via one or more articulated hinges (inherent) that move the door away from the cabinet when the door transitions from a closed position (when the door 26 moves with respect to the cabinet 22 to prevent access to the fresh food compartment 24) to an opened position (FIG. 1) relative to the cabinet, the door including a liquid receiver (28, FIG. 1-6), configured to receive liquid ejected from the liquid outlet when the door is in the closed position but not in the opened position (col 2, lines 53-55), wherein the liquid receiver (28, FIG. 1-6) is disposed entirely vertically below the liquid outlet when the door is in the closed position (FIG. 3-4) and a liquid dispenser (outlet for pouring contents of 28, FIG. 1-6) in communication with the liquid receiver (28, FIG. 1-6) and configured to dispense liquid received from the liquid receiver (inherent).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,681,585 to Stagg et al. (Stagg) in view of U.S. Patent Application Publication 2009/0077995 to Ihle et al. (Ihle).
In reference to claim 1, Stagg teaches a refrigerator (FIG. 1-6) comprising a cabinet (22, FIG. 1-6) housing a fresh food compartment (24, FIG. 1) configured to provide a temperature controlled environment at a temperature above freezing temperature but below ambient temperature (inherent); a door (26, FIG. 1-6) operably connected to the cabinet (22, FIG. 1-6), the door (26, FIG. 1-6) comprising a closed position relative to the cabinet (22, FIG. 1-6) that denies access to the fresh food compartment (when the door 26 moves with respect to the cabinet 22 to prevent access to the fresh food compartment 24) and an opened position relative to the cabinet that allows access to the fresh food compartment (FIG. 1), a liquid outlet (within dispenser 34, FIG. 1-6) disposed within the fresh food compartment (24, FIG. 1-6); and a liquid receiver (28, FIG. 1-6) disposed at the door (26, FIG. 1-6), the liquid receiver (28, FIG. 1-6) configured to receive liquid exiting the liquid outlet (within dispenser 34) when the door is in the closed position but not in the opened position (inherent), but does not teach wherein the door transitions from the closed position to the opened position in a non-circular path.  Ihle teaches a refrigerator comprising a water pipe (FIG. 5) wherein the door transitions from the closed position to the opened position in a non-circular path (multi-link hinge 4, FIG. 1-6; par 0021) in order to provide a space efficient system which requires less space around the refrigerator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg, to have the door transition from the closed position to the opened position in a non-circular path, as taught by Ihle, in order to provide a space efficient system which requires less space around the refrigerator.
	In reference to claim 3, Stagg and Ihle teach the refrigerator as explained in the rejection of claim 1, and Ihle additionally teaches the door including a liquid dispenser in communication with the liquid receiver, the liquid dispenser configured to dispense liquid from the door while the door is in the closed position (par 0023).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stagg in view of Ihle, and further in view of U.S. Patent Application Publication 2007/0204647 to Puthiyaveetil et al. (Puthiyaveetil).
In reference to claim 7, Stagg and Ihle teach the refrigerator as explained in the rejection of claim 1, but do not explicitly teach the cabinet further including a tank that stores liquid received from a source external to the refrigerator, the liquid outlet is in communication with the tank via tubing, and a false wall covers at least a portion of the tubing adjacent the liquid outlet.  Puthiyaveetil teaches a water routing system for reversible door refrigerator with dispenser (FIG. 1-7) wherein the cabinet (26, FIG. 1) further including a tank (30, FIG. 1) that stores liquid received from a source external to the refrigerator (par 0028; inherently the water is supplied to the tank from outside), the liquid outlet (60, FIG. 1) is in communication with the tank via tubing (32, FIG. 1), and a false wall covers at least a portion of the tubing adjacent the liquid outlet (FIG. 1) in order to store water which is distributed to the refrigerator water dispenser.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg and Ihle, to add a tank to the cabinet that stores liquid received from a source external to the refrigerator, the liquid outlet is in communication with the tank via tubing, and a false wall covers at least a portion of the tubing adjacent the liquid outlet, as taught by Puthiyaveetil, in order to store water which is distributed to the refrigerator water dispenser.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stagg, Ihle and Puthiyaveetil, as applied to claim 7 above, and further in view of U.S. Patent Application Publication 2006/0086127 to Anselmino et al. (Anselmino).
In reference to claim 8, Stagg, Ihle and Puthiyaveetil teach the refrigerator as explained in the rejection of claim 7, but they do not teach an ice maker in the freezer compartment, and a valve that selectively diverts liquid received from the source external to the refrigerator to either the tank or the ice maker in the freezer compartment.  Anselmino teaches an ice making and dispensing system (FIG. 1-19) comprising an ice maker (140, FIG. 1-19) in the freezer compartment (56, FIG. 1-19), and a valve (95, FIG. 1-19) that selectively diverts liquid received from the source external to the refrigerator to either the tank or the ice maker in the freezer compartment (par 0079; FIG. 1-19) in order to selectively manage the flow of the water in a controlled manner.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg, Ihle and Puthiyaveetil, to add an ice maker in the freezer compartment, and add a valve that selectively diverts liquid received from the source external to the refrigerator to either the tank or the ice maker in the freezer compartment, as taught by Anselmino, in order to selectively manage the flow of the water in a controlled manner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stagg in view of Ihle, and further in view of Puthiyaveetil, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 9, Stagg, Ihle and Puthiyaveetil teach the refrigerator as explained in the rejection of claim 7, but they do not teach that the cabinet further including at least one one-way valve between the tank and the liquid outlet, the one-way valve permitting liquid flow only toward the liquid outlet from the tank.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various refrigerators comprising water dispensing systems having a valve between the water storage container and the water outlet is taken to be admitted prior art, and thus its use in fabricating the system of Stagg, Ihle and Puthiyaveetil would have been obvious in order to manage the flow of the water in a controlled manner.
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stagg in view of Ihle, and further in view of U.S. Patent Application Publication 2005/0268639 to Hortin et al. (Hortin).
In reference to claim 10, Stagg and Ihle teach the refrigerator as explained in the rejection of claim 1, but do not teach the door including a pump in communication with the liquid receiver; the liquid receiver including a reservoir that collects liquid expelled from the liquid outlet of the cabinet; and the pump transports the liquid collected in the reservoir.  Hortin teaches a variable flow water dispenser for refrigerator freezers (FIG. 1-14) wherein the door includes a pump (142, FIG. 1-14; par 0044) in communication with the liquid receiver (tube con, FIG. 1-14); the liquid receiver including a reservoir (138, FIG. 1-14) that collects liquid expelled from the liquid outlet of the cabinet (par 0044); and the pump transports the liquid collected in the reservoir (par 0044) in order to deliver water to a water dispenser at predetermined rates (par 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg and Ihle, to add a pump in communication with the liquid receiver; and the liquid receiver including a reservoir that collects liquid expelled from the liquid outlet of the cabinet; and the pump transports the liquid collected in the reservoir, as taught by Hortin, in order to deliver water to a water dispenser at predetermined rates.
In reference to claim 11, Stagg and Ihle teach the refrigerator as explained in the rejection of claim 1, but does not teach the door including a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet.  Hortin teaches a variable flow water dispenser for refrigerator freezers (FIG. 1-14) wherein the door including a filter (14, FIG. 1-4; par 0037) in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet (par 0037) in order to filter the water prior to ice making or dispensing (par 0037).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg and Ihle, to add a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet, as taught by Hortin, in order to filter the water prior to ice making or dispensing.
In reference to claim 12, Stagg, Ihle and Hortin teach the refrigerator as explained in the rejection of claim 11, and Hortin additionally teaches the door further including a liquid dispenser (15, FIG. 1-14) that dispenses liquid filtered by the filter (14, FIG. 1-14).
In reference to claim 15, Stagg and Ihle teach the refrigerator as explained in the rejection of claim 1, and Hortin additionally teaches one or more articulated hinges (multi-link hinge 4, FIG. 1-5; par 0021) that operably connect the door (2, FIG. 1) to the cabinet (1, FIG. 1) and that move the door away from the cabinet when the door transitions from the closed position to the opened position (FIG. 1 and 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stagg and Ihle in view of Hortin, as applied to claim 11 above, and further in view of U.S. Patent 10,323,876 to Jeong et al. (Jeong).
In reference to claim 13, Stagg, Ihle and Hortin teach the refrigerator as explained in the rejection of claim 11, but they do not teach the door further including an ice maker that makes ice from liquid filtered by the filter.  Jeong teaches a refrigerator door ice maker and dispenser (FIG. 1-20) wherein the door (21, FIG. 1) further including an ice maker (40, FIG. 1) that makes ice from liquid filtered by the filter (inherent) in order to allow the user to dispense ice even with the doors open.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg, Ihle and Hortin, to add a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet, as taught by Jeong, in order to allow the user to dispense ice even with the doors open.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stagg and Ihle in view of Hortin, as applied to claim 12 above, and further in view of Jeong and Anselmino.
In reference to claim 14, Stagg, Ihle and Hortin teach the refrigerator as explained in the rejection of claim 12, but they do not teach the door further including an ice maker that makes ice from liquid filtered by the filter.  Jeong teaches a refrigerator door ice maker and dispenser (FIG. 1-20) wherein the door (21, FIG. 1) further including an ice maker (40, FIG. 1) that makes ice from liquid filtered by the filter (inherent) in order to allow the user to dispense ice even with the doors open.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg, Ihle and Hortin, to add a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet, as taught by Jeong, in order to allow the user to dispense ice even with the doors open.
Stagg, Ihle and Hortin also do not teach a valve disposed in communication between the filter and both the ice maker and the liquid dispenser that selectively diverts liquid to either the ice maker or the liquid dispenser.  Anselmino teaches a valve (95, FIG. 1-19) disposed in communication between the filter and both the ice maker and the liquid dispenser that selectively diverts liquid to either the ice maker or the liquid dispenser (par 0079; FIG. 1-19) in order to selectively manage the flow of the water in a controlled manner.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg, Ihle and Hortin, to add a valve disposed in communication between the filter and both the ice maker and the liquid dispenser that selectively diverts liquid to either the ice maker or the liquid dispenser, as taught by Anselmino, in order to selectively manage the flow of the water in a controlled manner.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stagg in view of Hortin.
In reference to claim 19, Stagg teaches the refrigerator as explained in the rejection of claim 16, but does not teach the door further including a pump in communication with the liquid receiver; the pump configured to pump liquid received by the liquid receiver to and through the liquid dispenser.  Hortin teaches a variable flow water dispenser for refrigerator freezers (FIG. 1-14) wherein the door includes a pump (142, FIG. 1-14; par 0044) in communication with the liquid receiver (tube con, FIG. 1-14); the pump (142, FIG. 1-14; par 0044) configured to pump liquid received by the liquid receiver (tube con, FIG. 1-14) to and through the liquid dispenser (par 0044) in order to deliver water to a water dispenser at predetermined rates (par 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stagg and Ihle, to add a pump in communication with the liquid receiver; the pump configured to pump liquid received by the liquid receiver to and through the liquid dispenser, as taught by Hortin, in order to deliver water to a water dispenser at predetermined rates.





Allowable Subject Matter
Claims 20 and 22-24 are allowed.
Claims 17, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8-15, filed 7/29/2022, with respect to the rejection(s) of claim(s) 1, 16 and 20 over Ihle, solely under 102 or as a primary reference under 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stagg, as explained in detail above.
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claim 9.  In his subsequent reply to this Office action, the applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
11/4/2022